DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-18, as originally filed, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the any metadata”. It appears from the specification that the model is applied without using any additional metadata for example metadata from the user. For example paragraph [0009] states “identifying damages to a vehicle directly from vehicle damage images and without requiring associated textual information, such as metadata”. The claims however are broader and state “without using any metadata” which would be that nowhere in the system does use metadata. This directly conflicts with other portions of the specification such as paragraph [0025] which states “the 
Claims 2-6 depend from claim 1 and are therefore rejected upon the same rationale.
Claims 8-12 depend from claim 7 and are therefore rejected upon the same rationale.
Claims 14-18 depend from claim 17 and are therefore rejected upon the same rationale.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, recites “identify one or more damaged components on a vehicle without using any metadata”, which renders the claims indefinite. It is unclear if this means that no metadata is used at all in the identification of the damaged components or if this means using the images only with no additional metadata. For the purpose of examination the Examiner has interpreted based on the specification paragraph [0009] states “identifying damages to a vehicle directly from vehicle damage images and without requiring associated textual information, such as metadata”.
Claims 2-6 depend from claim 1 and are therefore rejected upon the same rationale.
Claims 7, recites “identify one or more damaged components on a vehicle without using any metadata”, which renders the claims indefinite. It is unclear if this means that no metadata is used at all in the identification of the damaged components or if this means using the images only with no additional metadata. For the purpose of examination the Examiner has interpreted based on the specification paragraph [0009] 
Claims 8-12 depend from claim 7 and are therefore rejected upon the same rationale.
Claims 13, recites “identify one or more damaged components on a vehicle without using any metadata”, which renders the claims indefinite. It is unclear if this means that no metadata is used at all in the identification of the damaged components or if this means using the images only with no additional metadata. For the purpose of examination the Examiner has interpreted based on the specification paragraph [0009] states “identifying damages to a vehicle directly from vehicle damage images and without requiring associated textual information, such as metadata”.
Claims 14-18 depend from claim 17 and are therefore rejected upon the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 12, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Chen et al. (US 9,886,771 B1) hereafter Chen.
	As per claim 1, Chen discloses a method for automated estimation of repair data (Col. 4, lines 46-62; discloses that system/method can be automatically implemented to produce costs associated with repairing or replacing the target object), the method comprising:
	applying, by a computing apparatus, a first generated artificial intelligence model on a received vehicle damage image associated with an electronic claim to identify one or more damaged components on a vehicle without using any metadata, the first generated artificial intelligence database is trained on prior vehicle damage images (As best understood by the applicant’s originally filed specification, “without using any metadata” is using “just the received one or more vehicle damage images is sufficient to identify the damage to the component(s), the make, model, and year of manufacture, and the disclosed technology is able to accurately identify the aforementioned parameters based on the refined artificial intelligence model” as established in paragraph [0044]. As such the system/method identifies the vehicle based on the image or images which are received. Chen Col. 39, line 45 through Col. 40, line 3; discloses that the server using the images can “ascertain the make, model, and/or year of the vehicle”. Col. 40, line 4-19; discloses that using the images the server can “determine or 
	performing, by the computing apparatus, a heat map analysis on the received actual vehicle damage image to identify a damage severity value associated with at least one of the identified one or more damaged components (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified);
	applying, by the computing apparatus, a second generated artificial intelligence model on the received actual vehicle damage image and the damage severity value associated with at least one of the identified one or more damaged components to determine repair data and a repair-or-replace designation or a total loss designation for at least one of the identified one or more damaged components (Col. 30, line 34 through Col. 31, line 44; discloses that the system will apply a model using the vehicle damage and severity information for each component to determine the repair data specific if the part can be repair or needs to be replaced. Col. 5, 7-67; discloses that the damage was considered to be a total loss); and
	providing, by the repair management computing apparatus, the determined repair data and the determined repair-or-replace designation for at least one of the identified one or more damaged components in response to the received actual vehicle damage image associated with the electronic claim (Col. 34, lines 46-56; discloses that the 
	As per claim 6, Chen discloses the above-enclosed invention; Chen further discloses wherein the heat map is a graphical representation of a localized area of the identified one or more damaged components used to identify the damage severity value and a corresponding operation code (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. This is a graphical representation and uses different colors or shades of colors to indicate severity of damage of each of the components. Col. 29, line 46 through Col. 30, line 33; discloses that using this heat map the system can identify the severity of the damage and if the part needs to be replaced or repaired. As shown in the applicant’s originally filed specification paragraph [0038], the operation code is if the part needs to be repaired, replaced or a total loss. As such Chen establishes that the system also identifies operation codes).
	As per claim 7, Chen discloses a non-transitory computer readable medium having stored thereon instructions for automated estimating of repair data comprising executable code, which when executed by at least one processor (Col. 43, line 56 through Col. 44, line 57; discloses that the software module instructions are stored on a non-transitory computer readable medium and are executed by a processor. Col. 4, lines 46-62; discloses that system/method can be automatically implemented to produce costs associated with repairing or replacing the target object), cause the processor to:

	perform a heat map analysis on the received actual vehicle damage image to identify a damage severity value associated with at least one of the identified one or more damaged components (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified).
	apply a second generated artificial intelligence model on the received actual vehicle damage image and the damage severity value associated with at least one of 
	provide the determined repair data and the determined repair-or-replace designation for at least one of the identified one or more damaged components in response to the received actual vehicle damage image associated with the electronic claim (Col. 34, lines 46-56; discloses that the system/method provides the determined repair data and the repair-or-replace designation for the damaged components. Col. 34 line 57 through Col. 35, line 14; discloses that this can include the cost of an insurance claim).
	As per claim 12, Chen discloses the above-enclosed invention; Chen further discloses wherein the heat map is a graphical representation of a localized area of the identified one or more damaged components used to identify the damage severity value and a corresponding operation code (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. This is a graphical representation and uses different colors or shades of colors to indicate severity of damage of each of the components. Col. 29, line 46 through Col. 30, line 33; discloses that using this heat map the system can identify the severity of the damage and if the 
	As per claim 13, Chen discloses a repair management computing apparatus comprising:
	a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions comprising and stored in the memory (Col. 43, line 56 through Col. 44, line 57; discloses that the software module instructions are stored on a non-transitory computer readable medium and are executed by a processor) to:
	 apply a first generated artificial intelligence model on a received vehicle damage image associated with an electronic claim to identify one or more damaged components on a vehicle without using any metadata, the first generated artificial intelligence database is trained on prior vehicle damage images (As best understood by the applicant’s originally filed specification, “without using any metadata” is using “just the received one or more vehicle damage images is sufficient to identify the damage to the component(s), the make, model, and year of manufacture, and the disclosed technology is able to accurately identify the aforementioned parameters based on the refined artificial intelligence model” as established in paragraph [0044]. As such the system/method identifies the vehicle based on the image or images which are received. Chen Col. 39, line 45 through Col. 40, line 3; discloses that the server using the images 
	perform a heat map analysis on the received actual vehicle damage image to identify a damage severity value associated with at least one of the identified one or more damaged components (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified).
	apply a second generated artificial intelligence model on the received actual vehicle damage image and the damage severity value associated with at least one of the identified one or more damaged components to determine repair data and a repair-or-replace designation or a total loss designation for at least one of the identified one or more damaged components (Col. 30, line 34 through Col. 31, line 44; discloses that the system will apply a model using the vehicle damage and severity information for each component to determine the repair data specific if the part can be repair or needs to be replaced. Col. 5, 7-67; discloses that the damage was considered to be a total loss); and
	provide the determined repair data and the determined repair-or-replace designation for at least one of the identified one or more damaged components in response to the received actual vehicle damage image associated with the electronic 
	As per claim 18, Chen discloses the above-enclosed invention; Chen further discloses wherein the heat map is a graphical representation of a localized area of the identified one or more damaged components used to identify the damage severity value and a corresponding operation code (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. This is a graphical representation and uses different colors or shades of colors to indicate severity of damage of each of the components. Col. 29, line 46 through Col. 30, line 33; discloses that using this heat map the system can identify the severity of the damage and if the part needs to be replaced or repaired. As shown in the applicant’s originally filed specification paragraph [0038], the operation code is if the part needs to be repaired, replaced or a total loss. As such Chen establishes that the system also identifies operation codes).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,886,771 B1) hereafter Chen, in view of Dalyac et al. (WO 2017/055878 A1) hereafter Dalyac.
As per claim 2, Chen discloses the above-enclosed invention; Chen further discloses training, by the repair management computing apparatus, the second generated artificial intelligence model (Col. 6, lines 1-37; discloses training routines are carried out on processors. Col. 8, lines 10-52; discloses that the training set of images are stored and compared to the base object model. Col. 27, line 45-59; discloses that the convolutional neural network have been trained based on training images and data to define or detect damage. Col. 30, line 34 through Col. 31, line 44; discloses that the model used to estimate the repairs was trained). While Chen establishes that the convolutional neural network  are trained it is not explicit that the training comprises: 
	Dalyac, which like Chen talks about determining the necessary repairs for vehicle using a convolutional neural network, teaches the training comprises: formatting, by the repair management computing apparatus, the received plurality of vehicle damage training images by applying one or more transformation functions on the received plurality of vehicle damage training images (Page 18, lines 2-18; teaches that the system uses multiple images to remove imagery noise from angle, lighting, occlusion, lack of context and insufficient resolution); 
identifying, by the repair management computing apparatus, one or more damaged components in the formatted plurality of vehicle damage training images based on corresponding metadata (Page 15, line 3-12; teaches that the convolutional neural network recognizes a set of damaged parts. Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle 
obtaining, by the repair management computing apparatus, actual repair data associated with each of identified one or more damages (Page 15, line 35 through Page 16, line 23; teaches that the system obtains labor and part prices and uses this information to compute the cost of repairs. Page 21, line 18 through Page 22, line 16; teaches that the system receives the actual repair data associated with the damage, specifically it receives the exact labor time, average labor time, the exact original equipment part price, current/historical average price); and 
training, by the repair management computing apparatus, the second generated artificial intelligence model by correlating the identified one or more damages components to the obtained actual repair data (Page 21, line 18 through Page 22, line 16; teaches that the classifier is trained and uses the actual repair costs to correlate the identified damage to the actual repair data to determine an accurate cost to repair or replace the components. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of 
Dalyac teaches a similar system as Chen where a convolutional neural network is used to detect damage on vehicle and to use that damage information to determine the cost of repairs. Dalyac teaches to train a convolutional neural network it is known to format the images, identify the damaged components, obtain the repair data, and train the model by correlating the identified damage to the repair data. Dalyac establishes that this type of training was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen the ability to train the convolutional neural network by formatting the images, identifying the damaged components, obtaining the repair data, and training the model by correlating the identified damage to the repair data as taught by Dalyac since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Dalyac, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, with the ability to train the convolutional neural network by formatting the images, identifying the damaged 
	As per claim 3, the combination of Chen and Dalyac teaches the above-enclosed invention; Dalyac further teaches wherein the second generated artificial intelligence model is iteratively trained and refined by using a convolutional neural network technique (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time).
	As per claim 8, Chen discloses the above-enclosed invention; Chen further discloses training, by the repair management computing apparatus, the second generated artificial intelligence model (Col. 6, lines 1-37; discloses training routines are carried out on processors. Col. 8, lines 10-52; discloses that the training set of images are stored and compared to the base object model. Col. 27, line 45-59; discloses that the convolutional neural network have been trained based on training images and data to define or detect damage. Col. 30, line 34 through Col. 31, line 44; discloses that the 
Dalyac, which like Chen talks about determining the necessary repairs for vehicle using a convolutional neural network, teaches the training comprises: formatting the received plurality of vehicle damage training images by applying one or more transformation functions on the received plurality of vehicle damage training images (Page 18, lines 2-18; teaches that the system uses multiple images to remove imagery noise from angle, lighting, occlusion, lack of context and insufficient resolution); 
identifying one or more damaged components in the formatted plurality of vehicle damage training images based on corresponding metadata (Page 15, line 3-12; teaches that the convolutional neural network recognizes a set of damaged parts. Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model); 
obtaining actual repair data associated with each of identified one or more damages (Page 15, line 35 through Page 16, line 23; teaches that the system obtains 
training the second generated artificial intelligence model by correlating the identified one or more damages components to the obtained actual repair data (Page 21, line 18 through Page 22, line 16; teaches that the classifier is trained and uses the actual repair costs to correlate the identified damage to the actual repair data to determine an accurate cost to repair or replace the components. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the train comprises formatting the images, identifying the damaged components, obtaining the repair data, and training the model by correlating the identified damage to the repair data.

It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen the ability to train the convolutional neural network by formatting the images, identifying the damaged components, obtaining the repair data, and training the model by correlating the identified damage to the repair data as taught by Dalyac since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Dalyac, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, with the ability to train the convolutional neural network by formatting the images, identifying the damaged components, obtaining the repair data, and training the model by correlating the identified damage to the repair data as taught by Dalyac, for the purposes of using known techniques to improve the model over time. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have 
As per claim 9, the combination of Chen and Dalyac teaches the above-enclosed invention; Dalyac further teaches wherein the second generated artificial intelligence model is iteratively trained and refined by using a convolutional neural network technique (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time).
As per claim 14, Chen discloses the above-enclosed invention; Chen further discloses training, by the repair management computing apparatus, the second generated artificial intelligence model (Col. 6, lines 1-37; discloses training routines are carried out on processors. Col. 8, lines 10-52; discloses that the training set of images are stored and compared to the base object model. Col. 27, line 45-59; discloses that the convolutional neural network have been trained based on training images and data to define or detect damage. Col. 30, line 34 through Col. 31, line 44; discloses that the model used to estimate the repairs was trained). While Chen establishes that the convolutional neural network are trained it is not explicit that the training comprises: formatting the received plurality of vehicle damage training images by applying one or more transformation functions on the received plurality of vehicle damage training images; identifying one or more damaged components in the formatted plurality of 
Dalyac, which like Chen talks about determining the necessary repairs for vehicle using a convolutional neural network, teaches the training comprises: formatting the received plurality of vehicle damage training images by applying one or more transformation functions on the received plurality of vehicle damage training images (Page 18, lines 2-18; teaches that the system uses multiple images to remove imagery noise from angle, lighting, occlusion, lack of context and insufficient resolution); 
identifying one or more damaged components in the formatted plurality of vehicle damage training images based on corresponding metadata (Page 15, line 3-12; teaches that the convolutional neural network recognizes a set of damaged parts. Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model); 
obtaining actual repair data associated with each of identified one or more damages (Page 15, line 35 through Page 16, line 23; teaches that the system obtains labor and part prices and uses this information to compute the cost of repairs. Page 21, line 18 through Page 22, line 16; teaches that the system receives the actual repair data associated with the damage, specifically it receives the exact labor time, average labor time, the exact original equipment part price, current/historical average price); and 

Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the train comprises formatting the images, identifying the damaged components, obtaining the repair data, and training the model by correlating the identified damage to the repair data.
Dalyac teaches a similar system as Chen where a convolutional neural network is used to detect damage on vehicle and to use that damage information to determine the cost of repairs. Dalyac teaches to train a convolutional neural network it is known to format the images, identify the damaged components, obtain the repair data, and train 
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen the ability to train the convolutional neural network by formatting the images, identifying the damaged components, obtaining the repair data, and training the model by correlating the identified damage to the repair data as taught by Dalyac since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Dalyac, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, with the ability to train the convolutional neural network by formatting the images, identifying the damaged components, obtaining the repair data, and training the model by correlating the identified damage to the repair data as taught by Dalyac, for the purposes of using known techniques to improve the model over time. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy.
	As per claim 15, the combination of Chen and Dalyac teaches the above-enclosed invention; Dalyac further teaches wherein the second generated artificial intelligence model is iteratively trained and refined by using a convolutional neural network technique (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time).

Claims 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,886,771 B1) hereafter Chen, in view of Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal.
As per claim 4, Chen discloses the above-enclosed invention; Chen fails to disclose determining, by the repair management computing apparatus, when an adjustment to the determined repair data is required based on an input received from a claims management device.
	Taliwal, which like Chen talks about using a convolutional neural network to determine damage to a vehicle, teaches it is known to determine, by the repair management computing apparatus, when an adjustment to the determined repair data is required based on an input received from a claims management device (Page 4, paragraphs [0054]-[0055]; teach that the server can receive adjustments from a claims management device from the adjuster. Page 11, paragraph [0145] and Page 12, paragraph [0146]; teaches that the system will take in adjustments to the values by 
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the system determines when adjustments to the data are required based on input which is received.
Taliwal teaches a similar system as Chen where a convolutional neural network is used to determine damage to a vehicle, teaches determining when adjustments to the data are required based on input which was received. Taliwal establishes that this type of adjusting the data was known in the prior art at the time of the invention.

Therefore, from this teaching of Taliwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, with the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal, for the purposes of using known techniques to improve the accuracy of the system over time. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time.
As per claim 10, Chen discloses the above-enclosed invention; Chen fails to disclose determining when an adjustment to the determined repair data is required based on an input received from a claims management device.
	Taliwal, which like Chen talks about using a convolutional neural network to determine damage to a vehicle, teaches it is known to determine when an adjustment to the determined repair data is required based on an input received from a claims 
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the system determines when adjustments to the data are required based on input which is received.

It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Taliwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, with the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal, for the purposes of using known techniques to improve the accuracy of the system over time. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time.
As per claim 16, Chen discloses the above-enclosed invention; Chen fails to disclose wherein the processor is further configured to be capable of executing the 
	Taliwal, which like Chen talks about using a convolutional neural network to determine damage to a vehicle, teaches it is known for the processor to be further configured to be capable of executing the stored programmed instructions to determine when an adjustment to the determined repair data is required based on an input received from a claims management device (Page 4, paragraphs [0054]-[0055]; teach that the server can receive adjustments from a claims management device from the adjuster. Page 11, paragraph [0145] and Page 12, paragraph [0146]; teaches that the system will take in adjustments to the values by comparing the actual output with the desired output. From this the system can determine when adjustments are made by the users to the values that were predicted and based on those adjustments the system can update the values to make a more accurate prediction. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0048], which establishes that the system determines if adjustments were made by the user and if they were to respond accordingly as shown in paragraph [0049]. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to 
Taliwal teaches a similar system as Chen where a convolutional neural network is used to determine damage to a vehicle, teaches determining when adjustments to the data are required based on input which was received. Taliwal establishes that this type of adjusting the data was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Taliwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, with the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal, for the purposes of using known techniques to improve the accuracy of the system over time. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it .

Claim 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,886,771 B1) hereafter Chen, in view of Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal, further in view of Dalyac et al. (WO 2017/055878 A1) hereafter Dalyac.
As per claim 5, the combination of Chen and Taliwal teaches the above-enclosed invention; while the combination teaches the use of convolutional neural network to determine the damage to a vehicle and receiving input from a claims management device, it fails to specifically describe the process where the system receives, by the repair management computing apparatus, one or more changes to the determined repair data when the adjustment is determined to be required; revising, by the repair management computing apparatus, the determined repair data based on the received one or more changes; providing, by the repair management computing apparatus, the revised repair data to the claims management device; and providing, by the repair management computing apparatus, an adjustment instruction to the second artificial intelligence model to further refine subsequent determination of the repair data.
Dalyac, which like Chen and Taliwal talks about the use of a convolutional neural network to determine the damage to a vehicle, teaches receiving, by the repair management computing apparatus, one or more changes to the determined repair data when the adjustment is determined to be required (Page 16, lines 18-23; teaches that 
	revising, by the repair management computing apparatus, the determined repair data based on the received one or more changes (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is revised based on the changes or updates by the user. This process is repeated until the quality is achieved. Page 20, line 33 through Page 21, line 1 and Page 21, lines 6-11; teaches that the user can provide updated information which is then used to refine the dataset and improve the accuracy over time);

	providing, by the repair management computing apparatus, an adjustment instruction to the second artificial intelligence model to further refine subsequent determination of the repair data (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been 
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. Taliwal additional establishes it is known to get updates or adjustments directly from the adjuster through a claims management device. While the combination teaches that the convolutional neural network needs to be trained, it is not explicit that the train comprises receiving changes, revising the repair data, providing the revised data to the claims management device and providing an adjustment instruction to the model to refine the determinations.
Dalyac teaches a similar system as Chen and Taliwal where a convolutional neural network is used to detect damage on vehicle and to use that damage information to determine the cost of repairs. Dalyac teaches to train a convolutional neural network it is known to receive changes, revising the repair data, providing the revised data to the claims management device and providing an adjustment instruction to the model to 
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen and Taliwal the ability to train the convolutional neural network by receiving changes, revising the repair data, providing the revised data to the claims management device and providing an adjustment instruction to the model to refine the determinations as taught by Dalyac since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Dalyac, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen and Taliwal, with the ability to train the convolutional neural network by receiving changes, revising the repair data, providing the revised data to the claims management device and providing an adjustment instruction to the model to refine the determinations as taught by Dalyac, for the purposes of using known techniques to improve the model over time. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy. Taliwal additional establishes it is known to 
As per claim 11, the combination of Chen and Taliwal teaches the above-enclosed invention; while the combination teaches the use of convolutional neural network to determine the damage to a vehicle and receiving input from a claims management device, it fails to specifically describe the process where the system receiving one or more changes to the determined repair data when the adjustment is determined to be required; revising the determined repair data based on the received one or more changes; providing the revised repair data to the claims management device; and providing an adjustment instruction to the second artificial intelligence model to further refine subsequent determination of the repair data.
Dalyac, which like Chen and Taliwal talks about the use of a convolutional neural network to determine the damage to a vehicle, teaches receiving one or more changes to the determined repair data when the adjustment is determined to be required (Page 16, lines 18-23; teaches that the system computes a repair estimate the system can determine the confidence in that estimate is 95% and pass the claim on to a human if additional data is necessary. Page 17, lines 4-9; teaches that the repair estimate can be a dual machine/human generated by passing the estimation over to a human operator if the estimate given has low confidence or in delicate cases. Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, lines 9-12; teaches that if the system 
	revising the determined repair data based on the received one or more changes (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is revised based on the changes or updates by the user. This process is repeated until the quality is achieved. Page 20, line 33 through Page 21, line 1 and Page 21, lines 6-11; teaches that the user can provide updated information which is then used to refine the dataset and improve the accuracy over time);
	providing the revised repair data to the claims management device (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. From this the 
	providing an adjustment instruction to the second artificial intelligence model to further refine subsequent determination of the repair data (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy. Taliwal additional establishes it is known to get updates or adjustments directly from the adjuster through a claims management device, similarly Dalyac establishes that it is known to request additional information from users and have the system refine the dataset to improve the accuracy).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of 
Dalyac teaches a similar system as Chen and Taliwal where a convolutional neural network is used to detect damage on vehicle and to use that damage information to determine the cost of repairs. Dalyac teaches to train a convolutional neural network it is known to receive changes, revising the repair data, providing the revised data to the claims management device and providing an adjustment instruction to the model to refine the determinations. Dalyac establishes that this type of training was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen and Taliwal the ability to train the convolutional neural network by receiving changes, revising the repair data, providing the revised data to the claims management device and providing an adjustment instruction to the model to refine the determinations as taught by Dalyac since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 17, the combination of Chen and Taliwal teaches the above-enclosed invention; while the combination teaches the use of convolutional neural network to determine the damage to a vehicle and receiving input from a claims management device, it fails to specifically describe the process where the processor is further configured to be capable of executing the stored programmed instructions to: receive one or more changes to the determined repair data when the adjustment is determined to be required; revise the determined repair data based on the received one or more changes; provide the revised repair data to the claims management device; and 
Dalyac, which like Chen and Taliwal talks about the use of a convolutional neural network to determine the damage to a vehicle, teaches wherein the processor is further configured to be capable of executing the stored programmed instructions to: receive one or more changes to the determined repair data when the adjustment is determined to be required (Page 16, lines 18-23; teaches that the system computes a repair estimate the system can determine the confidence in that estimate is 95% and pass the claim on to a human if additional data is necessary. Page 17, lines 4-9; teaches that the repair estimate can be a dual machine/human generated by passing the estimation over to a human operator if the estimate given has low confidence or in delicate cases. Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, lines 9-12; teaches that if the system determines that a feature space is not explored it presents the user the data for review. Page 19, line 30 through Page 20, line 18; teaches that the system presents information to the user and receives from the user updated information or changes to be made. This information is then fed back into the system to train the model and improve accuracy. Page 20, line 27 through Page 21, line 1; teaches receiving information from the user and updating the dataset based on that information, this is repeated until the accuracy is satisfactory);
	revise the determined repair data based on the received one or more changes (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system 
	provide the revised repair data to the claims management device (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. From this the user device can receive the refinements and make additional adjustments or changes until the level of accuracy desired is achieved); and 
	provide an adjustment instruction to the second artificial intelligence model to further refine subsequent determination of the repair data (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; 
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. Taliwal additional establishes it is known to get updates or adjustments directly from the adjuster through a claims management device. While the combination teaches that the convolutional neural network needs to be trained, it is not explicit that the train comprises receiving changes, revising the repair data, providing the revised data to the claims management device and providing an adjustment instruction to the model to refine the determinations.
Dalyac teaches a similar system as Chen and Taliwal where a convolutional neural network is used to detect damage on vehicle and to use that damage information 
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen and Taliwal the ability to train the convolutional neural network by receiving changes, revising the repair data, providing the revised data to the claims management device and providing an adjustment instruction to the model to refine the determinations as taught by Dalyac since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Dalyac, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen and Taliwal, with the ability to train the convolutional neural network by receiving changes, revising the repair data, providing the revised data to the claims management device and providing an adjustment instruction to the model to refine the determinations as taught by Dalyac, for the purposes of using known techniques to improve the model over time. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Memo et al. (US 2018/0322623 A1) discusses detecting defects in the surface of objects.
	Chen et al. (US 10,740,891 B1) discusses using a convolutional neural network to determine which parts need to be repaired or replaced.
	S. Albawi, T. A. Mohammed and S. Al-Zawi, "Understanding of a convolutional neural network," 2017 International Conference on Engineering and Technology (ICET), 2017, pp. 1-6, doi: 10.1109/ICEngTechnol.2017.8308186.
	Andrew G. Howard, “Some Improvements on Deep Convolutional Neural Network Based Image Classification”, Cornell University, Computer Vision and Pattern Recognition (2013).
Campbell et al. (WO 2018/055340 A1) discusses determining the damage to objects using machine learning, specifically a convolutional neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	1/1/2022